Fourth Court of Appeals
                                San Antonio, Texas
                                      March 16, 2018

                                   No. 04-17-00717-CR

                                Wayne Edward WEIRICH,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 6261
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
      Appellant’s Unopposed Motion For Leave to File Amended Brief is granted.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court